DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/14/2022 has been entered. Claims 16-33 remain pending in the application.
Response to Arguments
Applicant's arguments filed on 04/14/2022 have been fully considered but they are not persuasive. 
Regarding claim 16, Applicant argues that Yamada fails to anticipate or render obvious Applicant’s invention because Yamada does not teach or suggest acquiring information about a function of automatically setting, as the default setting, a printing apparatus to execute printing, and, it follows, displaying a first set up screen if the information indicates the function is enabled and displaying a second set up screen different from the first set up screen if the information indicates the function is not enabled, with the second set up screen including a selection item regarding a selection of the default printing apparatus (see Applicant’s remarks, p.9).
        In reply, Examiner respectfully disagrees because in [0148]-[0154], Yamada discloses the control unit 11 automatically registers a device previously used to perform a photo print as a photo default device and after the registration, when transmitting a photo print request to the device, the control unit 11 determines whether identification data is stored in the storage unit 18 identifying the default device for printing photographs. When determining that identification data has been stored for a photo print default device, the control unit 11 displays a Print Command window in the display area 101 for accepting a print command from the user (FIG. 15B shows a sample Print Command window 630) without selection of the photo print default device by the user. When determining that identification data has not been stored for a photo print default device, the control unit 11 displays selectable devices in the display area 101 for selecting a device to be registered as photo print default device.  
       In other words, when giving the claim its broadest reasonable interpretation, the control unit 11 acquires information about a registration of (function of automatically setting) a photo print default device to execute printing when a photo print request is received. When the control unit 11 determines the photo print default device is registered (function enabled), the control unit 11 displays a Print Command window (first set up screen); and when the control unit 11 determines the photo print default device is not registered (function is not enabled), the control unit 11 displays a screen (second set up screen different from the first set up screen) for selecting a device to be registered as photo print default device (set up screen including a selection item regarding a selection of the default printing apparatus). 
      For the foregoing reasons, Examiner submits that Yamada anticipates Applicant’s invention and the rejection of claims 16, 20, 21, 25, 26 and 30 should be maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 20, 21, 25, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 2011/0317211 A1 (hereinafter referred to as Yamada).

Referring to claim 16, Yamada discloses a print control apparatus (fig.1, data processing apparatus 1) for controlling a printing apparatus (fig.1, MFPs (2a-2b), printers (2c-2d)), comprising:
      an acquisition unit (fig.3, control unit 11) configured to acquire information about a function of setting a default printing apparatus, wherein the function is a function of automatically setting, as the default printing apparatus, a printing apparatus which has been instructed to execute printing, and the default printing apparatus can be used without a selection operation by a user when instructing printing from software ([0057], [0061] and [0148]) (Note: the control unit 11 automatically registers a device previously used to perform a photo print as a photo default device and after the registration, when transmitting a photo print request to the device, the control unit 11 determines whether identification data is stored in the storage unit 18 identifying the default device for printing photographs. In other words, the control unit 11 acquires information about a registration of (function of setting) a photo print default device, wherein the registration (function) is a function of automatically registering a device, previously used to execute printing, as photo print default device that is automatically used without a selection operation by a user when instructing printing from a device control program (software) is received), and 
      a display control unit (fig.3, control unit 11) is configured to cause, if the acquired information indicates enabling of the function, a display unit to display a first setup screen, and the display control unit causes, if the acquired information does not indicate enabling of the function, the display unit to display a second setup screen different from the first setup screen, wherein the second setup screen includes a selection item regarding a selection of the default printing apparatus ([0148]-[0154]) (Note: When the control unit 11 determines the photo print default device is registered (function enabled), the control unit 11 displays a Print Command window (first set up screen); and when the control unit 11 determines the photo print default device is not registered (function is not enabled), the control unit 11 displays a screen (second set up screen different from the first set up screen) for selecting a device to be registered as photo print default device (set up screen including a selection item regarding a selection of the default printing apparatus)), 
      wherein the acquisition unit and the display control unit are implemented by at least one processor (fig.3, [0113]-[0117] and [0147]-[0149] and [0151]).
Referring to claim 20, Yamada discloses the apparatus according to Claim 16, wherein the acquisition unit acquires the information about the function of setting the default printing apparatus, in a case where an operating system includes the function of setting the default printing apparatus ([0113]-[0117]) (Note: the control unit 11 acquires the information about setting the default printing apparatus according to the device control program).
Referring to claim 21, the same ground of rejection provided for claim 16 is applicable herein.
Referring to claim 25, the same ground of rejection provided for claim 20 is applicable herein.
Referring to claim 26, the same ground of rejection provided for claim 16 is applicable herein. Yamada further discloses a non-transitory computer-readable storage medium storing program for controlling a printing apparatus ([0048]).
Referring to claim 30, the same ground of rejection provided for claim 20 is applicable herein.
Allowable Subject Matter
Claims 17-19, 22-24, 27-29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 17, 22 and 27, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein after a printer driver of the printing apparatus is installed, the display control unit causes, based on enabling of the function, the display unit to display the first setup screen which does not include a setting content associated with setting processing of the default printing apparatus.”

Referring to claims 18, 23 and 28, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein after a printer driver of the printing apparatus is installed and before test printing for the printing apparatus is instructed, the display control unit causes, based on enabling of the function, the display unit to display the first setup screen which does not include a setting content associated with setting processing of the default printing apparatus.”

Referring to claims 19, 24 and 29, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein after a printer driver of the printing apparatus is installed and after test printing for the printing apparatus is instructed, the display control unit causes, based on enabling of the function, the display unit to display the first setup screen which does not include a setting content associated with setting processing of the default printing apparatus.”

Referring to claims 31-33, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the display control unit causes, if the acquired information indicates enabling of the function, the display unit to display the first setup screen such that a setting content associated with setting processing of the default printing apparatus is not able to be operated, and the display control unit causes, if the acquired information does not indicate enabling of the function, the display unit to display the second setup screen such that the setting content is able to be operated.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675